       Case 4:18-cv-00793-DPM Document 64 Filed 09/17/20 Page 1 of 3




             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

STRATHCLYDE PENSION FUND,
Lead Plaintiff                                               PLAINTIFF

v.                       No. 4:18-cv-793-DPM

BANKOZKand
GEORGE GLEASON                                          DEFENDANTS

                                ORDER
     The Court has received the revised draft protective order and
agreement.    Please make the attached changes, insert the date of
counsel's approval, and send the final to chambers for entry. The Court
declines to have two rounds of briefing on sealing issues. The parties
must make their best arguments the first time around. As with any
motion, if the Court needs additional information, it will request it.
     So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge
         Case 4:18-cv-00793-DPM Document 64 Filed 09/17/20 Page 2 of 3




                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF ARKANSAS


STRATHCLYDE PENSION FUND,                  ) No. 4:18-cv-00793-DPM
Individually and on Behalf of All Others   )
Similarly Situated,                        ) CLASS ACTION
                                           )
                           Plaintiff,        ~ T I P U L A TED
                                           )
                                             PROTECTIVE ORDER
                                           )
      vs.                                  )
                                           )
BANK OZK, et al.,
                                           )
                           Defendants.     )
                                           )
           Case 4:18-cv-00793-DPM Document 64 Filed 09/17/20 Page 3 of 3




privilege.       For any Discovery Material used for the first time in the summary judgment

motions, where the Receiving Party had no notice that the Discovery Material was subject

to a claim of attorney client privilege or work product protection, then the Producing Party

has 45 days from the filing of the reply brief in support of summary judgment to assert that

the attorney client privilege or work product protection should have applied to the

Discovery Material. Thereafter, the producing party must meet the requirements of Federal

Rule of Evidence 502(b) in order to protect the privilege.

XII.     FILING PROTECTED MATERIAL

         Information designated as "Confidential" must not be filed on the public docket. If

practicable, it should be redacted.        Fed. R Civ. P. 5.2.      If an entire page contains

information designated as "Confidential," substituting a page marked "Redacted" is an

acceptable redaction method.          If redaction is impracticable, a party must move for

permission to file any information designated as "Confidential" and a related motion, brief,

or paper, containing that material under seal. The moving party must justify sealing with

specific and solid reasons, including an explanation about why redaction cannot be done.

-1.f the material req1:1ested to be filed ttndet seal was designated ~onfidential by the nool----'

mtttting party and the Court has a eoncem regarding the confidentiality dcsigntttion---ttft«:_         ✓

the   mo·✓ing   party h88-provided its justification for filing ondet seal, the Court will infortfL_

the pa.Fties of its concern and allow the designating party to provide fuffherjustifieation fee_,.

w~hc document          is eonfidenttal and should be filed under scfr?
XIII. RIGHT TO FURTHER RELIEF

        Nothing in this Order abridges the right of any person to seek its modification by

the Court in the future.
                                              - 15 -
